Mail - Edward Korman - Outlook                                                  https://outlook.office365.com/mail/deeplink?version=2020070601.02&...
                 Case 1:05-cr-00400-ERK Document 52 Filed 07/13/20 Page 1 of 5 PageID #: 217

               Reply all               Delete          Junk      Block


           Edouard

                    Mark Gjelaj
            MG      Fri 7/10/2020 6:00 PM
                    To: Edward Korman


                              048B6B45-BF70-4AF5-AC90-…                              ATT00001.htm
                              796 KB                                                 539 bytes


                    2 attachments (797 KB)   Download all   Save all to OneDrive - Administrative Office of the U.S. Courts



                    Hi Judge,

                    As an initial matter, counsel seems to rely on a partial document (just one page) provided
                    by his client’s brother. Counsel (and his client’s brother) seem to mistake “commitment
                    date” as the day that the BOP is beginning to credit his custodial sentence. Commitment
                    date is typically the day that the BOP designates as the day he is committed to the
                    institution, following the pronouncement of sentence. I have attached the full four-page
                    computation printout from Grand Prairie, the Computation and Designation Center of the
                    BOP. I have highlighted the germane parts. On the last page, at the top, it indicates that
                    the “computation purposes of his custodial time” began on 9/30/05. Moreover, the
                    second highlighted portion indicates that he also received “jail credit” from 4/12/05 to
                    9/29/05. As I noted in my previous email, the BOP rightfully viewed his two cases (FL and
                    NY) as related. Therefore, his custodial clock, as it were, began ticking on 4/12/05. This is
                    also what was conveyed to me previously on the phone by Grand Prairie. I hope this helps.




1 of 1                                                                                                                            7/13/2020, 5:35 PM
                                                                                          about:blank
         Case 1:05-cr-00400-ERK Document 52 Filed 07/13/20 Page 2 of 5 PageID #: 218




1 of 4                                                                             7/13/2020, 5:36 PM
                                                                                          about:blank
         Case 1:05-cr-00400-ERK Document 52 Filed 07/13/20 Page 3 of 5 PageID #: 219




2 of 4                                                                             7/13/2020, 5:36 PM
                                                                                          about:blank
         Case 1:05-cr-00400-ERK Document 52 Filed 07/13/20 Page 4 of 5 PageID #: 220




3 of 4                                                                             7/13/2020, 5:36 PM
                                                                                          about:blank
         Case 1:05-cr-00400-ERK Document 52 Filed 07/13/20 Page 5 of 5 PageID #: 221




4 of 4                                                                             7/13/2020, 5:36 PM
